

ASSIGNMENT AND ASSUMPTION
and
MANAGEMENT AGREEMENT


This Assignment and Assumption and Management Agreement (this “Agreement”) is
made and entered into on January 15, 2010, by and among the following parties
(each, a “Party” and collectively, the “Parties”):  China SXAN Biotech, Inc., a
Nevada corporation (the “Company”), American SXAN Biotech, Inc., a Delaware
corporation (the “Subsidiary”) , Feng Zhenxin (the “Manager”), and Feng Guowu
and Yi Kang (the “Shareholders”).


WHEREAS, the Subsidiary is a wholly-owned subsidiary of the Company that is
engaged in the business of growing forest frogs for pharmaceutical purposes in
the People’s Republic of China; and


WHEREAS, the Company has contracted to acquire a subsidiary engaged in the
business of manufacturing organic fertilizer, and wishes to divest itself of the
Subsidiary; and


WHEREAS, the Manager and the Shareholders, who have served as management of the
Subsidiary, wish to continue to control the Subsidiary.


NOW, THEREFORE, in consideration of the mutual promises made herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties, intending to be legally bound, agree as
follows:



ARTICLE 1 :  TRANSFER AND ASSIGNMENT OF ASSETS
 
On the terms and subject to the conditions herein expressed, the Company hereby
sells, conveys, transfers, assigns, sets over and delivers to Subsidiary at the
Time of Closing (as defined in Section 3.1), and Subsidiary assumes and accepts,
all of the assets, rights and interests, tangible and intangible, of every kind,
nature and description, then owned, possessed or operated by Company,
wheresoever situate (collectively, the “Assets”), including without limitation
the following:


1.1                  Intangible Property.  All intangible assets of Company
which are transferable including, but not limited to, customer and supplier
lists, privileges, permits, licenses, software and software licenses,
certificates, commitments, goodwill, registered and unregistered patents,
trademarks, service marks and trade names, and applications for registration
thereof and  the goodwill associated therewith;
 
1.2 Cash and Accounts Receivable.  All accounts receivable, deposit accounts,
cash and cash equivalents and securities owned by the Company ;
 
1.3 Claims. Claims made in lawsuits and other proceedings filed by the Company,
judgments and settlements in the Company’s favor, rights to refunds, including
rights to and claims for federal and state income and franchise tax refunds and
refunds of other taxes paid based upon or measured by income prior to the
Closing, and insurance policies and rights accrued thereunder.
 


 
1

--------------------------------------------------------------------------------

 
 
ARTICLE 2 :  ASSUMPTION OF LIABILITIES
 
2.1 Scope of Liabilities Assumed.  The Subsidiary shall assume, pay, perform or
discharge the following:
 
a.  
any and all debts, liabilities or obligations of any nature of the Company or
the Subsidiary, whether contingent or fixed and whether known or unknown, which
have accrued at the Time of Closing.

 
b.  
any and all debts, liabilities or obligations of any nature of the Subsidiary,
whether contingent or fixed and whether known or unknown, arising either before
or after the Time of Closing.

 
The Subsidiary shall promptly provide for payment, performance and discharge of
the same in accordance with their terms. The Manager agrees personally and
unconditionally to guarantee performance of the obligations assumed by the
Subsidiary as described herein.
 
ARTICLE 3 :  THE CLOSING
 


3.1 The Closing.  The closing of the transactions contemplated in this Agreement
(“Closing”) shall take place simultaneously with the closing of the transactions
contemplated under the Merger Agreement among the Company, SNX Acquisition Corp.
and SNX Organic Fertilizers, Inc.    The effective time of closing is referred
to herein as the “Time of Closing.”
 
3.2 Deliveries by Company.  At Closing, Company shall deliver to Subsidiary, in
addition to all other items specified elsewhere in this Agreement, the
following:
 
(a) Such instruments of sale, conveyance, transfer, assignment, endorsement,
direction or authorization as will be required or as may be desirable to vest in
Subsidiary, its successors and assigns, all right, title and interest in and to
the Assets, subject to any and all mortgages, pledges, liens, encumbrances,
equities, charges, conditional sale or other title retention agreements,
assessments, covenants, restrictions, reservations, commitments, obligations, or
other burdens or encumbrances of any nature whatsoever that exist at the Time of
Closing;
 
(b) All of the files, documents, papers, agreements, books of account and
records pertaining to the Assets;
 
(c) Actual possession and operating control of the Assets;  and
 
(d) To the extent required, the consents of third parties to the assignment and
transfer of any of the Assets.
 
3.3 Deliveries by Subsidiary.  At Closing, the Subsidiary shall deliver to the
Company any  instruments, in addition to this Agreement, as the Company deems
necessary or desirable fully to secure the assumption by the Subsidiary, its
successors and assigns, of all liabilities and obligations of the Company, as
described Section 2.1 hereof.
 
2

--------------------------------------------------------------------------------

 
 
ARTICLE 4 :  COVENANTS ON AND SUBSEQUENT TO THE CLOSING DATE
 


On and after the Closing Date, Subsidiary and Company (as the case may be)
covenant as follows:


4.1 Pay Creditors.  Following the Closing, Subsidiary shall pay all payables and
other obligations of Company assumed hereunder by the Subsidiary, as such
obligations become due in the ordinary course of business.
 
4.2 Lawsuits.  Without limiting the generality of Section 2.01, following the
Closing, the Subsidiary shall continue the defense of any and all lawsuits or
other claims filed or threatened against the Company.
 
4.3 Insurance Policies.  Subsidiary shall name the Company as an additional
insured on all insurance policies transferred by the Company or any other
insurance policies covering the period prior to the Time of Closing, and
Subsidiary shall provide proof of such coverage to the Company upon request.
 
4.4 Right to Inspect Records. The Subsidiary shall permit the Company and its
agents to have reasonable access to the books and accounts of the Subsidiary (at
the expense of the Company) for the purpose of filing tax returns, preparing
filings required by the Securities and Exchange Commission, and all other
legitimate purposes.
 
4.5 Execution of Further Documents.   Upon the request of either party, the
other party shall execute, acknowledge and deliver all such further acts, deeds,
bills of sale, assignments, assumptions, undertakings, transfers, conveyances,
title certificates, powers of attorney and assurances as may be required , in
the case of Subsidiary, to convey and transfer to, and vest in, Subsidiary all
of Company’s right, title and interest in the Assets, and in the case of the
Company, to secure the assumption by Subsidiary of the Company’s obligations and
liabilities arising as of the Time of Closing.
 
4.6 Change of Corporation Name.  Promptly after the Closing and, in any case, no
later than December 31, 2010, the Company shall change its corporate name to a
name that does not include the word “SXAN.”
 
ARTICLE 5 : MANAGEMENT AND OPERATION OF SUBSIDIARY
 
 
5.1 Titles. The Subsidiary hereby engages the Manager to manage and operate its
business.  The Manager shall serve as the sole member of the Board of Directors
of the Subsidiary, and the Manager shall have the titles of President and
Secretary, subject to the right of the Board of Directors of the Subsidiary to
appoint additional officers.
 
5.2 Duties.                 The Manager agrees that he will manage and operate
the business of the Subsidiary to the best of his abilities and will devote such
time and effort as necessary to fulfill his duties under this Agreement.
 
5.3 Management of Subsidiary.  The Company agrees that the Manager will have
exclusive authority over the operations of the Subsidiary, except that the
Company shall be entitled to intervene in the event that a breach of the
covenants in this Agreement or any conduct by the Manager in the course of
operating the Subsidiary threatens the Company with material harm or material
liability of any kind.  (In any such event, the Company shall be entitled to
remove the directors and officers of the Subsidiary and to elect a new Board of
Directors.)    The Manager shall maintain such books and records of the
operations of the Subsidiary as are required by the Rules of the SEC, and shall
prepare quarterly and annual financial statements promptly so as to permit the
Company to file periodic reports with the SEC according to SEC Rules
 
5.4 Company’s Covenants.  The Company shall not cause any funds or assets of the
Subsidiary to be paid or transferred to the Company, nor shall the Company cause
the Subsidiary to issue any capital stock of any class or series or any options,
warrants or rights to acquire capital stock of the Subsidiary whether for
additional consideration or on conversion.
 
 
3

--------------------------------------------------------------------------------

 
 
5.5                  Options to Purchase the Subsidiary.  The Company hereby
grants to the Manager and the Shareholders (collectively, the “Purchasers”) an
irrevocable option to acquire all of the capital stock of the Subsidiary (the
“Call Option”).  The Purchasers hereby grant to the Company an irrevocable
option to cause the Purchasers to acquire all of the capital stock of the
Subsidiary (the “Put Option”).  Upon exercise of either option, the capital
stock of the Subsidiary will be exchanged for six million six hundred thousand
(6,600,000) shares of the Company’s common stock (the “Exchange Shares”), to be
delivered as follows:  Feng Zhenxin - 5,000,000 shares; Feng Guowu - 800,000
shares; Yi Kang - 800,000 shares.  The Purchasers may exercise the Call Option
by giving written notice to the Company, or the Company may exercise the Put
Option by giving written notice to the Manager, said notice in either case being
effective seven days after delivery.  On the effective date of the exercise of
the option, the Purchasers shall deliver to the Company certificates for the
Exchange Shares duly endorsed for transfer to the Company,  and the Company
shall deliver to the Purchasers certificates for the capital stock of the
Subsidiary duly endorsed in blank.
 
ARTICLE 6 : INDEMNIFICATION


6.1 Indemnification by Subsidiary and Manager.  From and after the Closing, the
Subsidiary and the Manager shall, jointly and severally, indemnify and save the
Company, its officers and directors, and their respective successors, assigns,
heirs and legal representatives (“Company Indemnitees”) harmless from and
against any and all losses, claims, damages, liabilities, costs, expenses or
deficiencies including, without limitation, actual attorneys’ fees and other
costs and expenses incident to proceedings or investigations or the defense or
settlement of any claim, incurred by or asserted against any Company Indemnitee
due to or resulting from a violation or default by Subsidiary with respect to
any of Subsidiary’s covenants, obligations or agreements hereunder and any
losses or expenses incurred in connection with, or payment by Company of the
debts, liabilities and obligations assumed by the Subsidiary hereunder or the
debts, liabilities and obligations of the Subsidiary arising after the Time of
Closing.
 
6.2 Indemnification Procedures.
 
(a) The party seeking indemnification (“Indemnified Party”) shall give the
indemnifying party (“Indemnifying Party”) notice (a “Claim Notice”) of its
indemnification claim which notice shall (i) be in writing, (ii) include the
basis for the indemnification, and (iii) include the amount Indemnified Party
believes is the amount to be indemnified, if reasonably possible.
 
(b)  Indemnifying Party shall be deemed to accept Indemnified Party’s claim
unless, within twenty (20) business days after receipt of any Claim Notice,
Indemnifying Party delivers to Indemnified Party notice of non-acceptance of the
indemnification claim, which must (a) be in writing and (b) include the basis
for the disagreement.
 
(c)  The parties shall attempt in good faith to resolve any issues concerning
liability and the amount of such claim, and any issues which they cannot resolve
within thirty (30) days after delivery of the notice of non-acceptance pursuant
to Section 6.2(b) shall be settled by arbitration in accordance with the rules
of the American Bar Association, by a sole arbitrator located in New York, NY or
such other location as the parties shall agree, whose determination shall be
final and binding on the parties hereto.  The arbitration shall be governed by
the United States Arbitration Act, 9 U.S.C. §§ 1-16, and judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof.  The arbitrator shall have the authority to award legal fees,
arbitration costs and other expenses, in whole or in part, to the prevailing
party.
 
 
4

--------------------------------------------------------------------------------

 
ARTICLE 7 :  MISCELLANEOUS
 
7.1   Benefit.  This Agreement shall be binding upon, and inure to the benefit
of, the Parties hereto and their respective successors, assignees, heirs and
legal representatives.
 
7.2 Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
 
7.3 Amendment, Modification and Waiver.    Any Party hereto may waive in writing
any term or condition contained in this Agreement and intended to be for its
benefit; provided, however, that no waiver by any Party, whether by conduct or
otherwise, in any one or more instances, shall be deemed or construed as a
further or continuing waiver of any such term or condition.  Each amendment,
modification, supplement or waiver shall be in writing and signed by the Party
or Parties to be charged.
 
7.4 Entire Agreement.  This Agreement and the exhibits, schedules and other
documents expressly provided hereunder or delivered herewith represent the
entire understanding of the parties.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on Janaury 15, 2010.
 
 

 CHINA SXAN BIOTECH, INC.     AMERICAN SXAN BIOTECH, INC.      By: /s/ Feng
Zhenxing  By: /s/ Feng Zhenxing  Feng Zhenxing, Chief Executive Officer     Feng
Zhenxing, Chief Executive Officer      /s/ Feng Guowu   By: /s/ Feng Guowu  Feng
Guowu  Feng Guowu      /s/ Yi Kang    Yi Kang  

 


                                                                        


 
5

--------------------------------------------------------------------------------

 


                                                                                 
                                                                                        




                                                                         
                                                                          

 